Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action not repeated below are withdrawn based upon the amendment and arguments of the applicant.  The proper terminal disclaimer obviates the ODP rejections. Responses to the arguments of the applicant are presented after the first rejection they are directed to.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. 20190361346.
Ikeda et al. 20190361346 in example 5d teaches 100 parts of the resin, 20 parts of PAG B1d-5 and 6 parts of D2d-1 (see table 23). 
 
    PNG
    media_image1.png
    137
    277
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    232
    324
    media_image2.png
    Greyscale


This resist is coated, dried, exposed using e-beam, post baked and developed [1251-1255]. D2 is a photodecomposable base and can be those bounded by formula d2-1 
    PNG
    media_image3.png
    59
    228
    media_image3.png
    Greyscale
where the anion can be 
    PNG
    media_image4.png
    61
    197
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    70
    110
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    77
    293
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    118
    136
    media_image7.png
    Greyscale
 and the cation can be those for b-1 to b-3 [0732-0760, 0889-0903]. 
The photoacid generator is discussed at [0606-0768,0775-0827]  and can be used in amounts of 5 to 65 parts for 100 parts of the resin [0765].  The basic component (D) is discussed at [0760-0774] and can be used in amounts of 1-35 parts based upon 100 parts of the resin [0771]. Exposure using e-beam or EUV is disclosed [1016]. 



	It would have been obvious to one skilled in the art to modify the cited examples by replacing the anion of D2 with one of these reproduced from the specification above based upon the disclosed equivalence and either increasing the amount of the PAG from 20 to 54% to increase the sensitivity as taught at [0606-0760, particularly 0765], increasing the quencher amount from 6 to 35% to decrease the acid diffusion as taught at [0760-0774, particularly 0771] or increasing the sum of these from 26 wt% to between 30 and 60 wt% based upon the ranges taught in the reference.  Further, it would have been obvious to replace the cation with a sulfonium cation including a phenyl group substituted with a halogen or other disclosed electron withdrawing substituent based upon the cited disclosures.
	This rejection can be overcome by perfecting priority (English translations of priority documents) and asserting common ownership (addresses availability under 102(a)(1) and 102(a)(2). )
	The applicant argues that example 1 of the instant specification, represents an example equivalent to Ikeda et al. 20190361346.  The film thickness loss is rated an “A” , the optimum exposure (Eop) is 135 c/cm2 and the LWR is 4.9 which is within the inventive range (table 4).  The examiner points out that while the total content of the PAG and quencher is the same ,there proportions are different.  The LWR in  Ikeda et al. 20190361346 for example 5d is 3.5 and the optimum exposure (Eop) is 115  c/cm2.  It does not seem that they are exactly comparable, perhaps due to the difference in the ratio of the PAG and quencher or differences in the resist polymer.  The rejection stands. 
Additionally, increasing the PAG will increase the line width roughness (LWR) based upon the increased acid generated per unit exposure, while increasing the quencher will reduce the LWR as it reduces the diffusion of the generated acid, so the combination/sum of these is not be as important as the ratio of these in controlling the performance as discussed in the examples. One skilled in the art reading the reference would recognize that the performance of a resist using 1 wt$ of the recited PAG and 29 wt% of the recited quencher would be very different from that of a resist using 29wt% of the recited PAG and 1 wt% of the recited quencher, based upon the different functions in the resist as discussed in the references applied. 

Claim 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. 20190361343. 
Onishi et al. 20190361343 in example 18a (table 11) teaches a composition including 100 parts of the resin, 24.6 parts of PAG (B1-5a), and 3.8 parts of D2-1a. 

    PNG
    media_image8.png
    156
    303
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    149
    98
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    191
    282
    media_image10.png
    Greyscale

Tis resist is coated, dried, exposure using e-beam and developed [1115-1131]. Examples 8a is similar, but uses 36.8 parts of PAG B1-8a and 3.8 parts of D2-1a (table 9). D2 is a photodecomposible base and can be those bounded by formula d2-1 
    PNG
    media_image3.png
    59
    228
    media_image3.png
    Greyscale
where the anion can be 
    PNG
    media_image4.png
    61
    197
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    70
    110
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    77
    293
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    118
    136
    media_image7.png
    Greyscale
 and the cation can be those for the PAG  [0546-0574, 0682-0702]. The use of 30-60 part of the combination of B and D is shown in figure 1 to improve film retention and yield low LWR values as shown in figure 2. The use of e-beam or EUV exposure is disclosed [1026]. 
It would have been obvious to one skilled in the art to modify the cited examples by replacing the anion of D2-1a with one of these reproduced from the specification above for D2 based upon the disclosed equivalence and increasing the sum of these from 28.4 wt% to between 30 and 60 wt% based upon the ranges taught in the reference and the improved performance shown in figures 1 and 2.  Further, it would have been obvious to replace the cation with a sulfonium cation including a phenyl group substituted with a halogen or other disclosed electron withdrawing substituent based upon the cited disclosures.
This rejection can be overcome by perfecting priority (English translations of priority documents) and asserting common ownership (addresses availability under 102(a)(1) and 102(a)(2). )
The applicant’s arguments with respect to example 1 of the instant specification representing an example equivalent to Ikeda et al. 20190361346 does not seem to apply to Onishi et al. 20190361343 which uses the PAG and quencher in a combined amounts of 28.4 wt%, which is higher than the 26.5 wt% of example 1.  Additionally, the data in figures 1 and 2 show the benefits of a combined amounts of the PAG and quencher over the 30-60 wt% range.  It does not seem that they are exactly comparable, perhaps due to the difference in the ratio of the PAG and quencher as well as the amounts of these.  The rejection stands.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. 20180149973.
Arai et al. 20180149973 in example 22 exemplifies a composition having 100 parts of resin A-1, 18.4 parts of PAG B1-7 and 3 parts quencher D-1 and solvents (Table 2). 

    PNG
    media_image11.png
    169
    299
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    127
    298
    media_image12.png
    Greyscale
. These are coated, dried, exposed using e-beam, and developed with TMAH [0813-0827]. Useful photoacid generators (b1) are disclosed and  can be used in amounts of 1-40 parts [0157-0487, particularly 0486]. A further PAG B2 can be added in amounts of 1-40 parts [0488-0530]. Quencher (D1)  is a photodecomposible base and can be those bounded by formula d2-1 
    PNG
    media_image3.png
    59
    228
    media_image3.png
    Greyscale
where the anion can be 
    PNG
    media_image4.png
    61
    197
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    70
    110
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    77
    293
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    118
    136
    media_image7.png
    Greyscale
 and the cation can be those for the PAG  [0534-0555]. Useful PAGs are disclosed at [0355-0530]. Useful quenchers are disclosed at [0534-0583]. The use of e-beam or EUV exposure is disclosed [0706]. 

It would have been obvious to one skilled in the art to modify the cited examples by replacing the anion of D1 with one of these reproduced from the specification above based upon the disclosed equivalence and either increase the amount of B1 to 40 wt%, adding 5 wt% further PAG B2,  increase the quencher amount from 3 to 10 wt% based upon the disclosures or increasing the sum of these from 26 wt% to between 30 and 60 wt% based upon the ranges taught in the reference.  Further, it would have been obvious to replace the cation with a sulfonium cation including a phenyl group substituted with a halogen or other disclosed electron withdrawing substituent based upon the cited disclosures.
The examiner has reconsidered the rejection.  The applicant may wish to consider amending the claims to be commensurate in scope any unexpected results relied upon in arguments. Increasing the PAG will increase the line width roughness (LWR) based upon the increased acid generated per unit exposure, while increasing the quencher will reduce the LWR as it reduces the diffusion of the generated acid, so the combination/sum of these is not be as important as the ratio of these in controlling the performance as discussed in the examples. One skilled in the art reading the reference would recognize that the performance of a resist using 1 wt$ of the recited PAG and 29 wt% of the recited quencher would be very different from that of a resist using 29wt% of the recited PAG and 1 wt% of the recited quencher, based upon the different functions in the resist as discussed in the references applied. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Reduced range
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 31, 2022